Case 2:19-cv-00682-RSM Document 34 Filed 08/22/19 Page 1of1 me

United States District Court for the WESTERN

 

District of SEATTLE _ENTERED
File Number 19-CV-00682-RSM — ED RECEIVED
Heather Winslow Barr, AUG 22 2019 SP
Plaintiff, At SEATTLE
Notice of Appeal ee Ea SEWASHINGTON
V. BY DEPY

Joseph Stanley Pigott
a.k.a. King Abdul Mumin
EL, Defendant.

 

 

Notice is hereby given that Joseph Stanley Pigott a.k.a.
King Abdul Mumin El), (defendants) in the above named case,"
hereby appeal to the United States Supreme Court of Appeals for
the Appeal (from the final judgment) (from an Order Remanding
Case To State Court entered in this action on the 23rd day of July,
2019.

     

 

 

TY : —_
Addrebs: 50% S010 Zug SE
Poluop We. 48178
[Note to inmate filers: If you are an inmate confined in an
institution and you seek the timing benefit of Fed. R. App. P. 4(c)

(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal.]

* See Rule 3(c) for permissible ways of identifying appellants.
